Title: Washington’s Summary of British and American Forces, 1 May 1782
From: Washington, George
To: 


                        
                            Newburgh 1st May 1782
                        
                        Unacquainted with the determinations of the Court of France respecting the succour which may, in their
                            extensive arrangements for the Campaign of 1782, be generously extended to the Service of America—Or indeed knowing what
                            to expect from the States, in consequence of the requisitions of Congress for Men & Supplies; it is impossible to
                            point operations to particular objects—But as it may give facility future determinations to take a comprehensive view of
                            the Enemys strength in different parts of America, and see with what force & means—in what manner—and with what
                            prospect, it can best be assailed, the following statements are made, and thoughts result.
                        The Enemys effective force in America, from the best information that has been received of it, may be
                            estimated as follows—viz.
                        
                            
                                First
                                At New York and its Dependencies
                                
                            
                            
                                
                                Regulars, including the established Provenl Corps
                                9000
                            
                            
                                
                                City Militia, Independent Companies, & Refugees
                                4000
                            
                            
                                
                                Sailors & Marines—as these depend upon
                                _____
                            
                            
                                
                                circumstans none will be put down
                                13,000
                            
                            
                                Second
                                Southern States—viz. 
                                
                            
                            
                                
                                Charles Town
                                3,300
                            
                            
                                
                                Savanna
                                
                                     700
                                
                            
                            
                                Third
                                
                                4,000
                            
                            
                                Canada—Regulars & established Provencials
                                5000
                            
                            
                                Fourth
                                Hallifax—& Penobscot—viz. 
                                
                            
                            
                                Hallifax & its Dependencies
                                3500
                            
                            
                                Penobscot
                                
                                     500 
                                
                            
                            
                                
                                
                                
                                     4000
                                
                            
                            
                                
                                
                                Total
                                26000
                            
                        
                        The foregoing estimate exhibits four distinct objects to view; each of which, tho’ in different degrees, is
                            important; and worthy of consideration.
                        The first is undoubtedly, of the greatest Magnitude; and the most beneficial consequences will result from a
                            successful operation against it; consequently it is to be preferred if our force and means are adequate to the enterprise
                            and the season should favor—These are matters of very serious consideration, as a disappointment would not only disgrace
                            our Arms, but wou’d involve the States in a heavy & ruinous expence.
                        Whether the Second or third should claim our next attention (if we are unable to prosecute the first) is a matter
                            of serious enquiry, and can best be determined by a comparative & impartial view of the advantages of each—which,
                            as far as my knowledge of them extend, I will state in favor of.
                    Carolina & GeorgiaCanadaThe wishes, the feelings, the long sufferings, and the distresses of the Southern States in general, and
                            these two in particular, especially in the deprevation of their Capitals, their trade, (which is of such a nature as to
                            make favourable remittances for continental, as well as local purposes)—and the principal Gentlemen of the Country of
                            their homes, & the comforts of life, must have great weight in this scale.Especially when it is considered, what effect the disappointment might have upon the minds of a people who
                            have already conceived themselves neglected—& who, just beginning to immerge from the deplorable situation into
                            which their Country had been thrown by the cruel invasion of it, are now exerting themselves to support the common
                            cause—in high expectation—more than probable of being speedily emancipated from the force which at present possesses their
                            Capitals.Under these circumstances, it may be difficult to bring to their view remote advantages, tho’ ever so
                            important, upon the large or general scale—and if disgust & resentment should be the consequence of
                            disappointment, it may have an unhappy influence on our Plans—in our Councils—and upon our public measures in general.
                            Besides, there is one powerful argument in favor of the Southern Expedition (if we can be effectually covered by a fleet,
                            without which it is folly even to think of one) and that is, a moral certainty of success—for knowing the number of the
                            enemy wch compose the Garrisons of Charles Town & Savanna, & the strength of their works—and that they
                            have no exterior resources, we can adduce such a force as cannt, upon the common rules of calculation, fail to insure
                            success.Whereas many unforeseen difficulties may cast up in Canada—we may find, notwithstanding the flattering accts
                            of the friendly disposition of its inhabitants, & their wishes to be released from the yoke of British tyranny,
                            that a hostile disposition may appear in many of them, whilst a painful neutrality pervades the restAdd to these reasons, that under the most favourable circumstances that can reasonably be expected—one
                            campaign can do little more than give us a firm establishment in the Country—and perhaps,
                            possession of their upper Posts—To expect the conquest of Quebec the same season, unless by the dispersion of the force in
                            Canada, and the impracticability of assembling it, we should find Quebec weakly Garrisoned—illy provided with provisions,
                            or Military Stores—or a disposition in the Country to rise, as one man, to exterminate the British force, would exhibit
                            greater proofs of a sanguine temper, than a deliberate judgement.The annexation of so capital a Province as this (Canada) to the Federal Union—The consequent subduction of
                            all the Northern & western Indians—& the restoration of Peace & quietness to such an extensive
                            Frontier as we have from the River St Johns in the Bay of Fundy to the Holstein in No. Carolina, are matters of great
                            moment, & worthy of the most serious attention. especially too when it is considered, that in the case of Charles
                            Town & Savanna, if the enemy can be confined within their lines, the Inhabitants of So. Carolina & Georgia
                            are suffering a temporary suspension only of their property in, & the inconveniences
                            of, these Towns; and some impediments to their trade—whereas in the other case, Multitudes of helpless families (which it
                            is impossible to protect) are daily murdered, or carried into hopeless captivity by the Savages—whole Settlements
                            destroyed—and our Northern & Western frontier of more than a thousand miles in extent continually retreating
                            before a cruel & blood thirsty enemy, who desolate as they go.Besides these, an Expedition into Canada would at once develop the misterious conduct of the people of
                            Vermont—bring them to an explanation in a manner of all others the most advantageous to us, & unexceptionable to
                            themselves—disconcert the projects of the enemy if they are in league with the Rulers of those people—and turn the arms
                            and resources with which they were flattered, against them—for the Vermonteese having often sollicited an Expedition into
                            Canada, with strong assurances of support, durst not refuse their aid if called upon, when a heavy body of Troops were
                            marching through their Country; avowedly, and apparently to remove the source of the evils they have complain’d of, and
                            which has been the ostensible reason assigned for their temperising conduct with the enemy in Canada.To these considerations may be added, that an expedition into that Country, if undertaken with sufficient means,
                            and in a proper season and manner, will cost very little more than the expensive, but ineffectual modes which are now
                            pursuing by the Continent agregately, and the States individually, for defence of them; while the latter is an annual
                            expence under all disadvantages and evils here enumerated; and the other, by putting the axe to the root, would remove the
                            cause; & make a radical cure.I shall say nothing of the benefits which America would derive & the injury Great Britain must
                            sustain, by the Fur & other trade of Canada shifting hands. Nor of the immense importance it must be to the future
                            peace & quiet of these States; especially the Western parts of them, to annihilate the British Interest in that
                            Country; thereby putting a stop to their intrieguing after Peace shall be established. These are too obvious to stand in
                            need of illustration—they will speak for themselves.To all which may be added by way of questions, proper for Gentn of the Navy to Resolve—Whether a Fleet
                            sufficient to protect the siege of Charles Town can lye there in safety during the operation? Whether Chesapeake Bay,
                            which is the nearest port for Ships of the Line, would afford sufficient cover, & give proper security to the
                            Besiegers & their Convoys during the Siege? and what will be the probable consequences of the Enterprise, if both
                            these questions should be resolved in the negative.
HallifaxWith which I connect Penobscot—is of the four Statements, least important, considered in a seperate point of
                            view but if our force should be unequal to the enterprise against New York; or other circumstances should render the
                            attack of that place unadvisable—and we could nevertheless combine these with Canada & carry on both expeditions
                            at once with a probability of success; it would add more weight to the reasons given in support of an Expedition into that
                            Country; and in case of success, would add much, not only to the security of the trade of Canada, but the United States in
                            General—Give a well grounded hope of rescuing the Fisheries from Great Britain which will most essentially injure her
                            Marine, while it would lay a foundation, on which to build one of our own—It would confine the enemy to one harbor—and if
                            that (New York) should be taken from them, deprive them of every port in America; thereby adding greatly to the security
                            of our Shipping upon this Coast—They would in that case have no Port in which they cd heave down & refit their
                            heavy Ships—their West India Islands (if any should remain to them) would be considerably distressed in the Article of
                            Lumber—And lastly, an other Provence (Nova Scotia) which sometime ago was very desirous of it, would be added to the
                            Federal Union.
                        Having given these general ideas respecting the objects which invite to Military enterprises, I will next
                            make an estimate of the force which, in my judgemt is necessary to each—but it must be established as positions.
                        First—That to undertake the reduction of New York, upon a well grounded plan—indeed with any hope of
                            success—we must not only have a superior Naval force, but a moral certainty of maintaining it. and that that force, or
                            part of it, ought, if possible, to be in possession of the harbor, to cover the
                            Besiegers—secure their communications, & facilitate transportation—at the same time that the enemy, thereby, are
                            effectually deprived of Succours & Supplies.
                        Second,—That to undertake the Reduction of Charles Town—or Hallifax without having, & holding, such
                            Naval Force, would be folly in the extreme.
                        Third—That tho’ a Naval force wd be advantageous, & might greatly facilitate the entire Conquest of
                            Canada, it is not absolutely necessary to the establishment of a force in the heart of the Country. In a Siege of
                            Quebec—for the purpose of Conveying Ordnance, Stores & Provisions proper for it—and depriving the Enemy of all succour
                            by Sea, a few Ships in the St Lawrence (Frigates might answer) would be highly necessary.
                        The above, being the Basis on which either of the Enterprises here mentioned should be undertaken, I think
                            upon every rule of Military propriety we should have for the attempt against.New YorkThree times the force which compose the Garrison of it, to enable us to carry on the Siege with Spirit
                            & vigour, and to give a well grounded hope of a successful issue—Less than this number, considering the Posts we
                            shall have to occupy, & communications to establish, would reduce us to one point of attack; or subject us to the
                            hazard of being beaten in detail if we attempted two; when the propriety of approaching the City by the way of Brooklyn
                            & York Island at, or about the same time, is so obviously necessary to a vigorous siege, that nothing but
                            inability should dispense with it. Upon this calculation then—
                        New York will require—39000 Men. But as it may be difficult to obtain these—as a less number in a greater
                            space of time may effect the reduction of the place—and as an attempt (even under these disadvantages) may be preferable
                            to any other enterprise—it may be asked.
                        First—What is the smallest number of Men with which the Siege of N. York can be undertaken under these
                            circumstances?
                        Second—To how late a period of the campaign can the commencement of the operation be delayed, without
                            hazarding a defeat from the cold of Autumn?
                        Third—Whether we may rely absolutely upon the support of the Fleet during the operation, be it long or
                            short—early or late, in the Season?
                        The Orders of the Court of France—or the Admiral alone, can determine the last; but with respect to the other
                            two, I think 25,000 effective Men, fifteen thousand of which to be regular Troops, have a tolerable good chance of
                            reducing the Post in less than three Months—consequently, the commencement ought not be delayed beyond the first of
                            September—as the difficulty, proceeding from the want of wood alone will be found almost, if
                            not quite insurmountable; especially upon York Island (where there is not a stick) unless we can secure the Navigation of
                            the No. River, by passing a Frigate or two above the Enemy’s Works.Charles Town & Savanna.Are here classed together, because there can be little doubt of the latter’s being united to the former,
                            upon the first appearance of a movement that way—if it can be done. For this Service I shd suppose 8,000 Men in addition
                            to the Regular force with Genl Greene, and such Aids as the Country can throw in, if necessary, will be fully competent to
                            the Enterprise—which cannot, on Acct of the heat, & sickly Season, be commenced before October.CanadaIf the Expedition is sufficiently masked, it will not require (to March by Land) more than 8000 Men; for
                            altho’ some accounts make the force of the enemy in that Country equal to this number, yet dispersed as it is, and so far
                            apart, if the intention is concealed till the moment of execution, and the movements are then rapid, it will be impossible
                            to assemble it in time, to oppose such a body. Two thousand in addition to these, to go round by water as has been already
                            mentioned—& for the purpose expressed, would make a firm establishment in the heart of that Country, and very
                            probably reduce every Post in it by January, except Quebec; the conquest of which, as has been observed before, depends
                            upon contingencies.
                        If the Expedition is wholly conducted by Land, about the first of Septemr will be the best time to begin the
                            March, on account of the Roads—the Waters—and the Provision for harvest being then over, Bread & Forage will be
                            plenty on the Routs the Army will move, and in Canada; and it will be too late for the enemy to send Reinforcements, or
                            supplies into the Country.
                        If it is to be by Land & Water, the sooner perhaps it commences the better, because a supply of
                            Provisions can be sent round in the Transports; and the Ships of War will cut of all succour to the Enemy; & their
                            supplies of every kind.
                    HallifaxI can say less to than any other object having no late accts of the strength of the works—number of the
                            Garrison—or temper of the Inhabitants—the best information however, which I have been able to obtain, the first has been
                            encreased, and considerably strengthened within the last two or three years. the second may be abt what I have estimated
                            them at—and with regard to the third, nothing decisive can be said—The whole amount of the Militia of that Government is
                            about 5,000; and sometime ago they were very desirous of being united with the Confederated States of America; but what
                            changes or Revolutions may have taken place in their system of Politicks, from the little, or no prospect of emancipation
                            held up to them, I cannot undertake to determine. Under the best view of the matter I have—I should think less than—8,000
                            Men wd be inadequate.BurmudaBeing rather extraneous, was not taken into the general view; but as it is a harbour from which many
                            Privateers are sent to annoy our Trade—as great part of the Inhabitants are well affected to the American Cause—wish to be
                            connected with us—and depend in a very great degree upon America for subsistence, it may not be amiss to give it some
                            consideration, as circumstances in the course of the Campaign may lead to the Conquest of this Island, without incurring
                            much expence, or interfering with other plans—Policy in this case may invite the measure whether it is adopted with a view
                            of retaining, or ceding the Island by way of composition at a general pacification.
                        The force on the Island, by the best accounts I have had from thence does not exceed three or 400 Invalids, in
                            unimportant Works, commanded by higher ground within a short distance. 
                        One 50 Gun Ship and three or four Frigates, with about 1,000 Land Troops (to be transported in the Frigates)
                            would be competent, it is conceived, to the reduction of this Island; if the Enterprise is properly conducted &
                            accompanied in the first instance with such offers as will be pleasing to the Inhabitants.
                        
                        Having in the preceeding pages pointed to the different objects which present themselves to view—the strength
                            of each—and the force requisite for its subduction; I shall next give my ideas of the mode of attacking them—or such of
                            them, as my knowledge of their situation will enable me to form a judgment upon—and first ofNew York
                        The mode of attacking this place must depend, in a great measure, upon a pretty accurate knowledge of what
                            our Force will be at the time fixed upon for the commencement of the operation—for if it should be adjudged competent—and
                            the measure, in its nature practicable without considerable loss, we ought, in my opinion, to make two approaches at, or
                            about the same time. If it is not, the principal part of our force must be conducted to one point; and the attacks must
                            succeed, instead of being combined with each other. In either case the approaches may differ, the fairest way therefore of
                            determining upon the best, is to consider
                        First—The present situation of the force we are actually possessed of.
                        Second—From whence our Succours are to come.
                        Third—The point from whence our Provision, Siege Artillery, Military Stores, Boats & other supplies
                            are to be drawn. and
                        Fourth—Which is essentially necessary whether possession of the interior Harbour of New York by the French
                            Fleet can be so far depended upon as to warrant anterior movements which may prove pernicious if this event should not
                            happen. & above all, whether it will engage to cooperate to the end of the Siege, being long or short.
                        With respect to the first, it is very immaterial so far as the Continental Troops are concerned, because they
                            can be moved to any point with almost equal convenience—but if the French Army is to March by Land from Virginia, their
                            going to Staten Island (one of the approaches to Brooklyn) or to Westchester will make a difference of ten days—allowing
                            for the passage of the North River.
                        As I shall include Maryland among the States which will be called upon for Militia—and New York is nearly as
                            convenient to one point as another 20/37ths of the whole requisition will be demanded of Connecticut, & the States
                            Eastward of it. 15/37ths of New Jersey & those  South of it; and the remaining 2/37ths will come from New
                            York, which is full information respecting the second article of succours.
                        With respect to the third, the greatest part of the siege Artillery, a large proportion of shott, shells and
                            other Military Stores, lay at Philadelphia; and in the Jerseys—The Boats are in the North River and Eastward of it; and a
                            good deal of the Powder is deposited at West Point, & in the Vicinity of it—The Flour is to be transported
                            principally from New Jersey & the States Southward of it—& the Beef will come on foot from the Eastward.
                        On the 4th Article I can form no decisive opinion—but full & absolute possession of the harbour is of
                            such immense importance in an Attack upon New York, & will contribute so much to the security of our Communications—safety
                            of our Convoys & speedy reduction of the Garrison, that no means ought, in my opinion, to be left unessayed to
                            accomplish it—& in the weak and defenceless State the harbour is in at present, nothing would be more easy
                            & certain than to effect this by surprize; if the Squadron destined for this Coast could detach previous to its
                            Sailing from the West Indies, a few Ships to gain possession; thereby facilitating the entrance of the others; which
                            might, and indeed ought, speedily to follow.
                        The Lines on York Island, and the Works at Brooklyn are the two avenues to the Town. To arrive at the first,
                            there is but one way, except it can be done by Stratagem (which is too precarious to be admitted into any Plan) and that is,
                            by forcing the passage of Harlaem River—The approach to the second may be either by Staten Island or Frogs Neck, (if it
                            shd be preferred to Morrissania); each of which, supposing the Fleet to be in possession of the Bay, which is to be
                            considered as a Basis, has its advantages as follow.
                    Staten IslandFrogs Neck or MorrissaniaWould, in the very commencement of our movements to Invest New York, give us all the advantages of a free
                            intercourse, and perfect cooperation with the Fleet—Would afford protection to it under all circumstances, and at all
                            Seasons; even supposing it to be blockaded by a superior Navy. Would be convenient to the French Troops Marching from
                            Virginia—More convenient to any which may arrive in the Fleet to debark at, than any other place. More advantageous on
                            account of the heavy Artillery, Stores &ca which may come in, or belong to the Fleet; or which shall be
                            transported from Phila. or Virginia by Water. and much more convenient to all such as shall be transported by Land from
                            either of those places, or the Furnices in N. Jersey. It will be nearer to our Supplies of Bd & Flour. More
                            contiguous to Brooklyn; & much more so to Bergen & Paulus hook. It cuts off (with the assistance of a Ship
                            or two in the Sound) every Possibility of a Retreat of the Enemy; and, more than probably, would possess, unexpectedly,
                            the Forage & other resources which they may be holding in reserve on Staten & Long Island; while they
                            attempt to forage, or destroy the Grain & Grass in Westchester, with a view of depriving us of them. Besides the
                            reasons here given, we should be more convenient to the Forage of Jersey, and the States South of it; from whence the
                            greater part of this article must come, and it might act as a stimulous to the Militia of those States, as their March
                            would be shortened by it.Is equally, indeed more convenient, to the Continental Troops & York Militia than Staten Island—and
                            is much more so to the Militia Eastward of the North River—It is more convenient on account of the Boats—and our Beef
                            Cattle—It will also be an advantageous position so soon as a force sufficient to maintain it, can be assembled. It looks
                            equally to York & Long Island and may have Works thrown up to facilitate the passage to either, or both, as
                            circumstances may point, while the Enemy, by being suspended between the two, will either replace one or weaken both. The
                            Communication between the Main & Long Island may be rendered easier & more secure; consequently, a retreat
                            in case of a disaster, safer by the way of Frogs Neck or Morrissania than by that of Staten Island; because in the first
                            case, there is only one Water to cross, which may be covered by Batteries—and in the other, two; one of which (from Staten
                            to Long Island) is rather difficult & uncertain; and should we not possess, or by any mischance loose, the command
                            of the Bay between the Narrows and the City, might become very dangerous. On the other hand, our Land communication from
                            the place of disembarkation, will, whenwe are established before Brooklyn, not only be much shorter by the way of Staten Island, but more secure
                            than the other by Frogs Neck or Morrissania; as the first may be reduced to about two Miles of good road, with a covered
                            Flank—the latter will be at least twelve, of rugged road, with a Flank exposed to Partizan strokes of the enemy from New
                            York the greatest part of the way.
                        Under this State of Matters, it is not easy to determine on which side to incline. To approach by the way of
                            Westchester, seems to be the safest—by Staten Island, the most convenient—If the latter should be adopted, it will, more
                            than probable, draw the principal part, if not the whole of the enemys force from the North end of York Island to the
                            City—but whether it does or not, there should be a body of five or 6000 Militia & a few Continental Troops in the
                            vicinity of Kings Bridge, to complete the Investiture of the Island—establish communications—and be ready to take
                            advantage of circumstances. If the former should be prefered, the effect will be reversed; and except the Guards which may
                            be necessary for the City, & the Stores that are in it, the whole force of the enemy will, I expect, take a
                            position at McGowans heights; where the Island being narrow, & ground commanding, they could maintain themselves
                            in the Works they now have, or could soon throw up, against numbers much superior to their own: and would only be drawn
                            from it by a movement to Brooklyn, by way of Morrissania or Frogs Neck.
                        Upon the whole, if our force was such as to enable us to make two attacks, and each division was decidedly
                            superior to the enemys whole force, I should, in that case, be of opinion
                        That we had better approach New York by the way of Staten Island and Westchester at the same time; because
                            by beginning at the two extreme points, we shall distract the enemy and oblige them to give up one, or weaken themselves
                            at both ends of York Island. If it is not sufficient, I then think—
                        That the safety of operating by the way of Westchester—The advantages of looking to two points—viz.—York
                            & long Island at the same time—And of Assembling our force, and advancing as we acquire strength, and can do it
                            with safety, is to be preferred to the conveniency of Staten Island—especially as the propriety of approaching by the
                            latter, depends upon the position of the French Fleet, of which we can have no previous assurance.
                    Charles TownIf Charles Town should be the object of the Campaign, the French and other Troops destined for this Service
                            must be transported by Water—so must the Siege and other Artillery, ordnance & other Stores, Flour, Salt
                            Provision, Salt and Spirits. A Land Transportation of Artillery & Military stores adequate to the Siege of this
                            place, would, in our circumstances, be found impracticable—and to March Men thither by Land, would, (as we have too often
                            experienced already) dissipate half of them by sickness, desertion, and other Causes. The Artillery & Saddle
                            Horses might go by Land, and by preceeding the embarkation of the Troops, reach some given point by the time the
                            Transports arrive at the Port to which they are destined.
                        For the Voyage, and support of the Troops in the first stages of the Siege—till the
                            resources of the Country can be collected—we ought to go provided with at least two months Provision—three would be still
                            better.
                        Philadelphia, under present circumstances and appearances, seems best adapted for the Embarkation; as a
                            sufficient number of Transports may probably be had there; & any number, if brought there, can be fitted for the
                            accomodation of Troops.
                        The most convenient, and advantageous place to debark at would be Stono Inlet; provided the Banks of the
                            River bearing that name (and seperating Johns & James Islands) are not possessed and fortified by the Enemy. This
                            Inlet—while that of Charles Town is in possession of the enemy—not only affords the best Harbour for the Transports, but
                            is the most convenient approach from the Sea to the City. the most advantageous for forming a junction with the Troops
                            under the command of Majr Genl Greene—& for cutting of the retreat of the Garrison of Savanna to Charles Town. and
                            measures must be previously taken by Genl Greene to prevent their doing it to St Augustine, by Land. To go into a minute detail of
                            the approach from the place of debarkation to the Enemys Line before Charles Town, is more than I am able to do—But
                            Charles Town Neck must be possessed in force; and to do it, the Ashley River must be crossed as near their Works as it can
                            be done with safety. Our principal operation will be on this Neck, between the Rivers Ashley and Cooper; and a secure
                            Communication must be established by the nearest convenient rout from hence to the Shipping in Stono Inlet; wch, as it
                            will lye exposed to the Enemys whole force, will be a good deal exposed while they have the Command of the harbr of
                            Charles Town. 
                    CanadaIf an Expedition into this Country should be adopted, from choice or necessity—it must be conducted either by
                            Land wholly or by Land & Water conjointly, according to circumstances—The last is to be preferred but the former
                            may do—I shall point to the measures which to me appear necessary in both cases—& first byLandThe Army should commence its March in two Columns—the right column to proceed by the way of Conecticut
                            River, Co’os and Hazens new Road. The left by Albany, Bennington, Manchester Shrewsbury and Otter Creek; keeping Lake
                            Champlain on the Left, & the Green Mountain on the right, till the junction is formed; which should be about the
                            River Michiscoui five or 6 Miles from the Canada line, and may be (by bringing them together more at Right angles) at the
                            River A La Moelle, if circumstances should require the junction sooner—or, if it should be conceived more beneficial, on
                            acct of Water Carriages, and the Communications which may be useful hereafter (in case we should obtain the Command of
                            Lake Champlain, which we ought never to loose sight of)—the left column may advance by the way of Fort Edward, Fort Anne,
                            Southbay and Ticonderoga to the other Road by Bennington, & form a junction with it on Otter Creek.
                        The March of the two Columns shou’d be so ordered, as that each may arrive at the place destined for the
                            junction at the same time; & for this purpose the best judgment of the March of each should be previously formed;
                            and a mode of corrisponding fixed on, to regulate the advances by, afterwards—The left column, as it will be more exposed
                            than the right—will have the most extensive communication—and the greatest difficulty to open and secure it, should
                            consist of 5,000 Men—the other of 3,000. both ought to have French Troops in them, that the Canadians in any stage of the
                            March, may have occular proof of our Alliance with France, and their cooperation with us—some Cavalry should march with
                            each column; and all the Indians that can be obtained. 
                        The object of this Expedition, should be masked as long as the nature of the movements can possibly conceal
                            it—and the march afterwards should be with as much celerity as it can be performed without injury to the Troops.
                        The first object of the Troops, shd be to penetrate into the Heart of the Country before the enemy can
                            assemble their scattered forces; and take such a position as will prevent the junction of them afterwds. The Country of St
                            Dennis, between the Sorrel & St Lawrence, seems well situated to answer this end. To effect this, and prepare for
                            the winter Cantonments and subsistence of the Army, is all that can be counted upon without Heavy Artillery. to transport
                            which, and the Stores necessary to it by Land would be next to impossible; but when the Frost closes the Lake Chamin, the
                            Enemys Armed Vessels therein must be possessed; or destroyed—or if neither of these can be
                            done, nor the Post at St Johns reduced; then we may, by cutting the enemy off from Lake Champlain open a communication by
                            Water for our Siege Artillery, & heavy Stores in the Spring.
                        If any thing further is undertaken in the course of the Winter, it must be from the circumstances of the
                            moment; and not consequential of any general, & preconcerted plan—One or two Armed Boats with Sails, should be
                            built in the course of the Winter at a Post which may be established at the South end of Lake Champlain (Fort Anne for
                            Instance) and a sufficient number of Batteaux should be transported from the North River to the same place while the
                            sledding is favourable—this Season should also be embraced for transporting the heavy Artillery—Stores—&
                            Provisions from the one water to the other.
                        In the first instance, our Provision of the Meat kind will transport itself, and it is expected that the upper
                            parts of Connecticut River and the New Hampshire Grants (or Vermont as it is called); with such Aids as Canada can
                            afford, will supply the Flour—Our Baggage should be light—And as Field Artillery only will be taken, our movements may be
                            quick.
                    Land & WaterThe only difference between this & the last is, that our heavy Artillery, Provision & Stores,
                            may go in the first instance by Water; with such an additional force, as will enable us to commence the Siege of Quebec,
                            or some other Capitol post, immediately; And, that the Expedition may be undertaken without a moments unnecessary
                            delay—& the earlier the better—as the French fleet in the  St Lawrence will intercept Succours &
                            Supplies by Water to the enemy: if any should be attempted. Whereas if it is confined to a Land operation altogether, it
                            must be delayed till August, on Acct of Harvest, and because it may be too late after that for the enemy to reinforce till
                            next Year.HallifaxProvisions, and every article necessary for the Siege, must be transported thither with the force destined
                            for the Expedition, as there can be no dependence upon the Country—The best place to debark the Troops at, is Sambro Bay,
                            by the Light House—about 15 Miles from Hallifax; & to March by Jerusalem to the reverse of the Town; which is more accessable, and was least fortified; how it may be now, I
                            cannot say.PenobscotAlone, is scarcely an object; but might be visited, en passant, in the Expedition to Hallifax, or Canada by
                            water; and would give some eclat to either of those enterprises for the fall of it can scarcely be doubted, if attempted.
                        If the enterprise is unconnected with any other object, 1500 Men will be sufficient to employ on the
                            Expedition.
                    BermudaSome good, and no bad consequences can result from an attempt to take this Island by Surprise. To effect it,
                            the Ships destined for this Expedition should hoist British Colors as soon as they get in sight of Land; and adopt every
                            other means to carry on the deception untill proper Pilots are procured at the West end of the Island. The Ships should
                            next pursue their course as near the South side of the Island as prudence will admit. When they arrive opposite the Mouth
                            of Castle Harbour, all except one or two, should immediately enter & begin the attack on the Castle without loss
                            of time—the other Ships should continue their course a few Miles further, and bring to about a Mile distance from the
                            Mouth of St George’s Harbour, to prevent the escape of any Vessels from thence. If this could be done in the Night, and
                            Troops landed under that cover, it is more than probable the Castle, and consequently the Island, might be carried without
                            much if any opposition; for it is presumed very little would come from the Inhabitants who have often expressed a wish to
                            be united with America and enjoy the benefits of its support.
                        
                            Go: Washington
                        
                    